This is an action for damages, alleged to have been sustained by the plaintiff, through the negligence of the defendant.
The jury rendered a verdict in favor of the defendant, and the plaintiff appealed upon exceptions, which, together with the complaint and answer, will be reported.
In considering the exceptions, we will follow the arrangement adopted by the appellant's attorney.
First, Third and Fourth Exceptions. It is stated in the argument of the appellant's attorney that the leading case in North Carolina, emphasizing the rule of the common law as to signals, is Edwards v. Ry., 132 N.C. 100, 43 S.E. 585, in which the Court used this language:
"It is undoubtedly true that the engineer must give such a signal as will be reasonably sufficient to warn persons on highways that intersect the track of the coming of the train, and this must be done by ringing the bell or blowing the whistle, as the peculiar circumstances of the case may suggest to be the proper method, and the failure of the engineer to give such a signal would be evidence of negligence.Hinkle v. Ry. Co., 109 N.C. 473, 13 S.E. 884, 26 Am. St. Rep. 581. The warning must be reasonable and timely, but what is reasonable and timely warning must depend upon the conditions existing at the time in the particular case, and we are not by any means prepared to say that * * * the signal should be given in any special way. We know of no such hard and fast rule as that laid down by the trial Judge in this case. The bell and the whistle are the appliances provided for the purpose of giving signals, and one or the other, as the case may seem to require, must be used for that purpose, and, in cases of emergency, or when the peculiar situation seems to demand it, there should perhaps be a resort to the use of both, but it must be left to the jury to decide, under proper instructions of the Court * * * what is a proper signal in any given case." *Page 57 
It was the duty of his Honor, the presiding Judge, to charge the jury that the plaintiff was entitled to reasonable notice of the approaching train; but it was for the jury to determine whether the warning in that particular case was reasonable. The Circuit Judge could not have charged the jury that there was negligence by reason of the fact that the warning was not sufficient, without invading the province of the jury.
Second and Fifth Exceptions. In Case v. Ry., 107 S.C. 222, 92 S.E. 473, the Court uses the following language:
"Appellant takes the position that, while it is not a charge on the facts in charging South Carolina law, as there is a statute here, it is a charge on the facts in declaring the North Carolina law, because there is no such statute there. The presiding Judge was bound to declare the law of North Carolina, whether that law was declared in the form of a statute, or the interpretation of the law by its Courts."
This is conclusive of the question raised by the exceptions.
Sixth and Seventh Exceptions. The rule is well settled that a charge which is inapplicable to the facts of the particular case is erroneous, when there are reasonable grounds for supposing that the jury may have been misled, and that the error was prejudicial to the rights of the appellant.
The respondents' attorney has set forth, in his argument, all the testimony upon which he relies, to show that the occupants of the automobile were engaged in a common enterprise, whereby the negligence of any one of the occupants was imputable to the others. He says:
"The facts tending to show that the parties were engaged in a common enterprise, and that the plaintiff was participating in such enterprise, as well as in the control of the automobile, in which she was riding, appear in the testimony of plaintiff's witnesses. This testimony shows that the parties, with the exception of the driver, Wingate, a nephew, were on a pleasure trip to Charlotte, N.C., and were returning to their homes at Lancaster, S.C. After leaving charlotte, *Page 58 
it began to rain, and Mr. Langley, the husband of plaintiff, says: `My wife suggested that when we got to Pineville, that we put the ladies on the train there.' Again he says that they were not running over fifteen or eighteen miles an hour, `for when it got over that, my wife called it down.' On cross-examination he said: `We were driving slow. My wife kept saying, "Let's don't go." and I said, "It's up to you."' Again he says: `It was about 200 yards from the crossing, that we determined to go to Pineville and put the ladies on the train. The suggestion was made, and that is what we were acting on when we were hit.'
"Will Wingate, the driver, on cross-examination, said: `Mrs. Langley cautioned me not to run fast, as it frightened her.' Again he says: `Mrs. Langley called me down once, just out of Charlotte.' Miss Carrie Caskie testified: `Mrs. Langley suggested that if we got to Pineville on time, that my sister and I could take the train from there to Lancaster, but nothing was said about hurrying, and Mrs. Langley objected to the car being run fast, and we did not run fast.' The plaintiff says: `I suggested that we put the ladies on the train at Pineville, and go back to my sister's at Charlotte.' Again, she says: `Made objection to the car being run fast, and my wishes were respected.' Again, she testified with reference to acting on her suggestion: `Mr. Langley said, when he took out his watch, that "if we get to Pineville, we will have to make good time, because it is about due now." He said this about 100 or 200 yards from the crossing.'
"It thus appears that, at the time the automobile was struck, they were all acting on the suggestion made by plaintiff, and the object was to get to Pineville as quickly as possible, in order to put the young ladies on the train, which the evidence shows switched off at Rock Hill and went to Lancaster. As above stated, Mr. Langley says: `That is certainly some evidence that the parties were engaged in a common enterprise, and that they were acting upon the suggestion *Page 59 
of plaintiff, who not only made this suggestion, but, as the evidence shows, undertook to control the speed of the automobile, which was being driven by her nephew, Will Wingate.'
"Miss Annie Caskie, one of the occupants of the automobile, testified: `My sister and I had made a visit in Charlotte, and were returning in this car, just going along as friends of Mr. and Mrs. Langley.'"
It will thus be seen that the only testimony, upon which the respondent's attorney relies to show a common purpose, is that the plaintiff made the suggestion that, when they reached Pineville, the ladies could take the train for Lancaster, their home, and that she, her husband, and the driver, should return to Charlotte.
We proceed to the consideration of the principles of law applicable to the testimony.
In 2 R.C.L. 1207, 1208, the rule is thus clearly stated:
"Efforts have been made with varying success, to apply to persons riding in automobiles, the doctrine of imputed negligence, that a person who is himself free from negligence, may still be denied the right to recover damages, for injuries caused by the negligence of another, if the injury would not have occurred, except for the negligent conduct of a third person, over whose actions at the time he had some control in the eye of the law. Where a pure case of carrier and passenger is presented, there would seem to be no doubt, that the negligence of the driver of a motor vehicle, cannot be imputed to a passenger, so as to bar a recovery by him for injuries sustained. And the prevailing view is, thatwhere the occupant has no control over the driver, even in acase where the relation of carrier and passenger does notexist, the doctrine of imputed negligence does not apply.
In at least one jurisdiction, however, it is held that the negligence of the driver of a private motor vehicle may be imputed to another occupant of the vehicle. Even where the negligence of the driver of a private vehicle cannot be so *Page 60 
imputed, an occupant thereof is not excused from exercising any care, and if he does not exercise such care as a reasonably prudent man would exercise under the circumstances, he cannot recover for injuries thereby occasioned. In spite of these different rules, as to whether negligence may be imputed to a guest or passenger in an automobile, there seems to be no difference of opinion, as to the rule, that when two persons are engaged in a joint enterprise, in the use of an automobile, the contributory negligence of one, will bar a recovery by either, if it is in a matter within the scope of the joint undertaking. And, where a passenger urges the operator to run at an excessive rate of speed, or in any other careless manner, or acquiesces in a similar demand of his comrades, he may be guilty of contributory negligence, and be denied the right to recover against the chauffeur, or any other person whose negligence results in injury to him." (Italics added.)
In Baltimore R.R. v. State, 79 Md. 335, 29 A. 518, 47 Am. St. Rep. 415, the Court uses the following language:
"It is the generally accepted doctrine of the Courts of this country that the contributory negligence of a carrier, or the driver of a public or private vehicle, not owned or controlled by the passenger, and who is himself without fault, will not constitute a bar to the right of the passenger to recover for injuries received. The only principle upon which such contributory negligence could bar the right of recovery is that the driver should be regarded as the agent or servant of the passenger. But when, as in this case, he has no control over the driver, and does not own the vehicle, and is without blame, and there is no ground, in truth and reality, for holding him to be the principal or master, there is neither reason nor justice in holding him bound by the contributory negligence of the driver. * * * It is conceded that if by his negligence he had injured a third person she would not be liable. She was not responsible for his acts, and had no right and no power to control them." *Page 61 
In Noyes v. Boscawen, 64 N.H. 361, 10 A. 690, 10 Am. St. Rep. 410, the principle is thus stated.
"The rule that the negligence of the driver or manager of a vehicle is to be treated as the negligence of a passenger, in an action by the passenger against a third party, is put upon the ground that the passenger in selecting the conveyance has placed himself in the care of the driver, and hence must be taken to be in the same position; and the driver, as to third persons, is to be so far regarded as the agent or servant of the passenger as to make the latter chargeable with the driver's negligence, and hence not entitled to recover, although he may have been free from fault himself. * * * This doctrine is declared to be unsound, and in conflict with the principle that no one should be denied a remedy for injuries sustained without fault by him, or by a party under his control or direction; that the relation of master and servant, or principal and agent, does not exist in cases where the passenger has no control over the driver; that it is the rightto control the conduct of the agent which is the foundationof the doctrine that the master is to be affected by the actsof his servant; and that no one is responsible for the acts ofanother unless the latter is his servant or agent." (Italics added.)
Our conclusions from these and numerous other authorities, which we do not deem it necessary to cite, are as follows:
That the negligence of the driver of an automobile is not imputable to a person riding therein, unless the occupant has the right to direct and control the manner in which it is to be operated. That the negligence of the driver will not be imputed to the passenger, unless the circumstances are such as would render the passenger liable to a third party for the negligence of the driver.
That it cannot be successfully contended that the occupants of an automobile had formed a common purpose, the *Page 62 
effect of which was to render them liable for the negligence of the driver, unless it was made to appear that they had the right to direct the management of the car. A contrary rule would prevent an injured occupant from recovering damages against the owner of the automobile for the negligence of the driver as the agent or servant of the owner.
That the occupant of an automobile, irrespective of the imputed negligence of the driver, may be guilty of such negligence as will bar a recovery for injuries sustained through the negligence of a third party.
Referring to the uncontradicted testimony, it will be seen that the two young ladies, who were passengers in the automobile, were friends and guests of the plaintiff and her husband; that there is no evidence tending to show that the plaintiff had the right to direct and control the management of the automobile; and that all her suggestions as to the running of the car were in favor of the utmost care and caution.
There is no testimony whatever tending to show that the relation of master and servant, or principal and agent, existed between her and the driver, or that she would have been responsible to third parties for the negligence of the driver.
Upon a motion for a new trial, his Honor thus explained the reasons for his limited charge:
"There was no evidence in the case, which in any degree tended to show any other relation, existing between the parties riding in the automobile, except that of persons engaged in a common enterprise or purpose. There was no evidence brought to the attention of the presiding Judge, which in any way tended to show that the plaintiff was riding in the automobile as the invited guest of the driver, or of any other person, or that the automobile was hired or being driven by any hired driver. It is, of course, well settled that whereone is in an automobile by invitation of another, or is being *Page 63 
driven in a hired vehicle whereof the driver is furnished by the owner, the negligence of the driver in such case cannotbe imputed to the passenger so riding in such vehicle. The only view of the evidence upon this point, discussed in the hearing of the presiding Judge, was the view suggested by defendant's counsel that the persons engaged in riding in the automobile, at the time in controversy, were persons engaged in a common enterprise; and consequently the charge was limited upon the point." (Italics added.)
If the Circuit Judge had charged the law to the jury, as explained by him, in refusing the motion for a new trial, the verdict might have been different.
He evidently entertained the erroneous view of the law that the negligence of the driver of an automobile was imputed to the other occupants thereof, although the common purpose was merely to enjoy the social pleasure of riding therein, without reference to the right of an injured occupant to direct and control its management.
It was the duty of the defendant to show that the plaintiff was guilty either of contributory or imputed negligence, of which there was no testimony.
The charge of the Circuit Judge was inapplicable to the facts of the case, and tended to confuse the jury, to the prejudice of the appellant.
These exceptions are sustained.
Eighth Exception. The case of Welling v. Association,56 S.C. 296, 34 S.E. 409 (which was affirmed on writ of error to the Supreme Court of the United States, 181 U.S. 47,21 Sup. Ct. 531, 45 L.Ed. 739), shows that this exception cannot be sustained, as it in no respect contravenes the public policy or interest of this State.
Ninth and Tenth Exceptions. The ninth exception cannot be sustained, as it has not been made to appear that the Circuit Judge erroneously exercised his discretion in refusing to withdraw the statute from the consideration of the jury. *Page 64 
Nor can the tenth exception be sustained, for the reason that it does not appear from the record that there was a written request to charge.
Eleventh Exception. Even if there was error, it was not prejudicial.
For these reasons, I dissent.
MR. JUSTICE WATTS concurs.